DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7, 9-12, 14, 18-19 and 21-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shum et al. (US 2016/0268336).
Regarding claim 1, Shum et al. discloses, as shown in Figures, an integrated circuit (IC) including one or more memory cells (160 in region 110b) arranged over a semiconductor substrate (120) between an upper metal interconnect layer (185b) and a lower metal interconnect layer (135b), a memory cell comprising:
	a bottom electrode (162) disposed over the lower metal interconnect layer;
	a data storage or dielectric layer (164b, MgO or Al2O3, [0053]) disposed over the bottom electrode;
	a top electrode (166) disposed over the data storage or dielectric layer, wherein an upper surface of the top electrode is in direct contact with the upper metal interconnect layer without a 
	sidewall spacers (680 [Figure 6h]) arranged along sidewalls of the top electrode, having bottom surfaces that rest on an upper surface of the data storage or dielectric layer, and having top surfaces that directly contact the upper metal interconnect layer [Figure 8b].

Regarding claim 2, Shum et al. discloses, as shown in Figures, an integrated circuit (IC) including one or more memory cells (160 in region 110b) arranged over a semiconductor substrate (120) between an upper metal interconnect layer (185b) and a lower metal interconnect layer (135b), a memory cell comprising:
	a bottom electrode (162) disposed over the lower metal interconnect layer;
	a data storage or dielectric layer (164b, MgO or Al2O3, [0053]) disposed over the bottom electrode;
	a top electrode (166) disposed over the data storage or dielectric layer, wherein an upper surface of the top electrode is in direct contact with the upper metal interconnect layer without a via or contact coupling the upper surface of the top electrode to the upper metal interconnect layer; and
	sidewall spacers (680 [Figure 6h]) arranged along sidewalls of the top electrode, having bottom surfaces that rest on an upper surface of the data storage or dielectric layer, and having top surfaces that directly contact the upper metal interconnect layer,
wherein the top electrode has an upper planar surface which extends continuously between the sidewalls of the top electrode and which directly abuts the upper metal interconnect layer [Figure 8b].

Regarding claim 4, Shum et al. discloses, as shown in Figures, an integrated circuit (IC) including one or more memory cells (160 in region 110b) arranged over a semiconductor substrate (120) between an upper metal interconnect layer (185b) and a lower metal interconnect layer (135b), a memory cell comprising:
	a bottom electrode (162) disposed over the lower metal interconnect layer;
	a data storage or dielectric layer (164b, MgO or Al2O3, [0053]) disposed over the bottom electrode;
	a top electrode (166) disposed over the data storage or dielectric layer, wherein an upper surface of the top electrode is in direct contact with the upper metal interconnect layer without a via or contact coupling the upper surface of the top electrode to the upper metal interconnect layer; and
	sidewall spacers (680 [Figure 6h]) arranged along sidewalls of the top electrode, having bottom surfaces that rest on an upper surface of the data storage or dielectric layer, and having top surfaces that directly contact the upper metal interconnect layer; and
a capping layer (164d) arranged between the data storage or dielectric layer and the top electrode, wherein sidewalls of the capping layer are aligned with the sidewalls of the top electrode [Figure 8b].

Regarding claim 5, Shum et al. discloses the memory cell further comprising: a conformal dielectric layer (182) extending along the sidewalls of the top electrode, extending downwardly along the sidewalls of the capping layer, along sidewalls of the data storage or dielectric layer, and along upper sidewall of the bottom electrode [Figures].

Regarding claim 6, Shum et al. discloses the bottom electrode has a bottom electrode width and the top electrode has a top electrode width that is smaller than the bottom electrode width [Figures].

Regarding claims 7 and 19, Shum et al. discloses the IC further comprising: a conformal dielectric (182) along outer sidewalls of the sidewall spacers and extending downward along outer sidewalls of the data storage or dielectric layer [Figures].

Regarding claim 9, Shum et al. discloses the top electrode has an upper planar surface which extends continuously between the sidewalls of the top electrode and which directly abuts a corresponding co-planar surface of the upper metal interconnect layer [Figures]. 

Regarding claim 10, Shum et al. discloses the upper metal interconnect layer is made of aluminum, copper, or an aluminum copper alloy [0082].

Regarding claims 11 and 18, Shum et al. discloses the memory cell further comprising a capping layer (164d) arranged between the top electrode and the data storage or dielectric layer [Figures].

Regarding claims 12 and 24, Shum et al. discloses the top electrode and the bottom electrode are made of platinum, aluminum copper, titanium nitride, gold, titanium, tantalum, tantalum nitride, tungsten, tungsten nitride, or copper [0070], [0071]; and
3), aluminum oxide (Al2O3), tantalum oxide (TaO), molybdenum oxide (MoO), or copper oxide (CuO), [0053].

Regarding claim 14, Shum et al. discloses the bottom electrode has sidewalls which are spaced apart by a first distance, which is larger than a second distance at which the sidewalls of the top electrode are spaced [Figures].

Regarding claims 21-23, Shum et al. discloses the semiconductor substrate includes a logic region (110a) and a memory region (110b), the IC further comprising:
	a logic device (116) disposed over the logic region of the semiconductor substrate and including a logic interconnect structure thereover including the lower metal interconnect layer (135a) and the upper metal interconnect layer (185a), wherein the logic interconnect structure includes a via (184) arranged between the lower metal interconnect layer and the upper metal interconnect layer; and
	one or more memory cells disposed over the memory region of the semiconductor substrate and arranged between the lower metal interconnect layer and the upper metal interconnect layer; 
	wherein a height of the memory cell over the memory region between the lower metal interconnect layer and the upper metal interconnect layer is equal to a height of the via over the logic region between the lower metal interconnect layer and the upper metal interconnect layer [Figures].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shum et al. (US 2016/0268336) in view of Liao et al. (US 2014/0252295, of record).
Shum et al. discloses the claimed invention including the IC as explained in the above rejection.  Shum et al. does not disclose the bottom electrode has sidewalls which are aligned with outer sidewalls of the sidewall spacers.  However, Liao et al. discloses the IC comprising a bottom electrode (104A,1005) has sidewalls which are aligned with outer sidewalls of the sidewall spacers (124A,1001).  Note Figures of Liao et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the IC of Shum comprising the bottom electrode having sidewalls which are aligned with outer sidewalls of the sidewall spacers, such as taught by Liao et al. in order have the desired configuration.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897